Citation Nr: 0917203	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-28 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty for more than 24 years 
until his retirement in June 1995.  He died in May 2004 and 
the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a June 2007 Informal Hearing Presentation, the appellant's 
representative asserted that the appellant was also claiming 
dependency and indemnity benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318.  This claim is referred to the RO for 
appropriate action.

In November 2007, the Board remanded the matter for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's November 2007 remand ordered the RO to, among 
other things, obtain a medical opinion from an oncologist 
that specializes in brain tumors.  Instead, an opinion was 
submitted by a nurse practitioner.  The RO's supplemental 
statement of the case attributes the opinion to the Chief of 
Neuromuscular and Neurovascular Medicine because the opinion 
document within the VA's electronic records system was 
originally initiated by that individual.  The Board, however, 
does not find sufficient evidence for that attribution of 
authorship.  There is no indication that an oncologist 
reviewed and concurred with the nurse practitioner's opinion.  
Indeed, the nurse practitioner begins her opinion by advising 
that another opinion can be obtained from a neurologist 
oncologist if there are further questions.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the case must 
be remanded again to achieve compliance with the original 
remand orders.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an 
oncologist that specializes in brain 
tumors.  The specialist is requested to 
review the medical records and provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's terminal 
brain tumor first manifested during his 
military service.  Reasons and bases for 
all opinions should be provided.

2.  Upon completion of the above requested 
development reconsider the appellant's 
claim.  If the benefit sought on appeal is 
not granted, the appellant and her 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




